Citation Nr: 1636658	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  06-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a July 2015 decision, the Board adjudicated the issue of entitlement to a TDIU issue for additional development.  

The Board denied this appeal in a July 2015 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a Joint Motion for Remand of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2015 decision, and remanded that issue to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the February 2014 VA examination of the Veteran's PTSD was inadequate in that the examiner failed to address how the Veteran's service-connected PTSD, to include his service-connnected hearing loss and tinnitus, affected his ability to secure or follow a substantially gainful occupation.  Specifically, the parties stated that while the February 2014 opinion was issued, "it failed to describe how the Veteran's PTSD, hearing loss, and tinnitus in the aggregate, affect [the Veteran's] ability to secure or follow a substantially gainful occupation.  The opinion never even mentioned,
let alone discussed the Veteran's service-connected hearing loss and tinnitus
disabilities."  As the Court has held, "a remand by this Court or the Board
confers on the veteran or other claimant, as a matter of law, the right to compliance
with the remand orders."  Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Board further notes that, in an August 2016 Post-Remand Brief, the Veteran's representative reiterated the need for a new VA opinion that adequately complies with the April 2013 Board remand.

Accordingly, the Board finds remand is required for the Board to obtain a medical opinion that adequately addresses how the Veteran's PTSD, hearing loss, and tinnitus affects his ability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all current VA treatment records through the present are associated with the Veteran's claims folder.

2. Return the claims file, to include a copy of this remand, to the February 2014 VA examiner for an addendum opinion.  If the examiner who drafted the February 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to describe how the Veteran's service-connected disabilities, including PTSD, hearing loss, and tinnitus, either alone or in the aggregate, affect his ability to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  To the extent there are non-service connected symptoms that can be dissociated from the service connected symptoms, that should be set out. 

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should so state, and should provide a complete explanation as to why no opinion can be reached.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2. 

4. Readjudicate the claim on appeal.  If any benefits are not granted to the Veteran's satisfaction, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




